Mr. JUSTICE KASSERMAN, specially concurring: I concur with the majority in holding that plaintiff’s complaint for partition was properly dismissed; however, I am of the opinion that the majority has focused unnecessarily upon the question of the best interests of the minor defendant in this case. As a consequence, the majority has failed to consider the fundamental issue presented, being whether a partition action can be brought by an individual whose interest in real property is derived from the assignment of a dower interest which consisted of the receipt for life of a portion of the rents and profits from the real estate. Section 1 of “An Act in relation to the partition of real estate, and to repeal an act herein named” (Ill. Rev. Stat. 1977, ch. 106, par. 44) states in part: “When lands, tenements, or hereditaments are held in joint tenancy or tenancy in common, whether such right or tide is derived by purchase, devise or descent, or whether any or all of the claimants are minors or of full age, any one or more of the persons interested therein may compel a partition thereof by complaint * * Courts in Illinois have construed this section to require that in order to state a cause of action in partition, the plaintiff must either allege facts showing a legal estate in himself at the time of filing the complaint or allege facts which show that he is the equitable owner with such additional circumstances as would justify a court of equity in vesting a legal estate in him by decree of court, which estate may be made the subject of partition and division among the beneficiaries in the same proceedings. (Jones v. McCollen (1967), 85 Ill. App. 2d 375, 227 N.E.2d 788; cf. Clarke v. Clarke (1932), 349 Ill. 642, 183 N.E. 13.) Thus, in this case we must determine whether plaintiff’s assignment of dower in the form of a life interest in the rents and profits from Tract II constitutes such an estate in the land. Dower is an inchoate right which vests upon the death of a spouse. (Mitchell v. Mitchell (1927), 328 Ill. 136, 159 N.E. 274.) This vested dower right is a chose in action to demand assignment of dower (Maring v. Meeker (1914), 263 Ill. 136, 105 N.E. 31) and does not become an estate in land until it is assigned. (Liesman v. Liesman (1928), 331 Ill. 287, 162 N.E. 855.) Where the heirs do not voluntarily assign dower, the doweress may bring a court proceeding requesting assignment. The procedure used by the court in assigning dower is similar to the procedure used in a partition proceeding. Under sections 33 and 34 of the Probate Act (Ill. Rev. Stat. 1967, ch. 3, pars. 33, 34) dower may be assigned in one of the following ways: (1) a life estate in a portion of land representing one-third of the entire estate in land which the deceased spouse died seized of; (2) a yearly sum of money payable for life, the amount of which is determined at the time of the assignment by dividing the projected annual yield of the entire estate in land by three; and (3) ownership of one-third of the income derived from the property during the life of the surviving spouse as a tenant in common with the heirs entitled to receive the remaining two-thirds interest. The latter method of assignment was utilized in this case. Plaintiff contends that by virtue of this assignment she became a tenant in common with the owner of the fee, thereby enabling her to have the requisite standing for a partition action. I disagree. In the case of Walker v. Walker (1879), 5 Ill. App. 289, the court characterized the doweress’ receipt of one-third of the rents and profits of the land for life as being in lieu of an assignment of the land itself. Since plaintiff’s interest is income severable from the land, the land itself is owned in fee by the defendants, subject to plaintiff’s ownership of one-third of the income therefrom. Plaintiff owned no interest in the real estate which would entitle her to compel partition and, therefore, lacked standing to bring this action.